DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 03/04/2021 and 07/20/2022 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LINK et al. [US Patent Application Publication 2019/0258225 A1; hereinafter “LINK”].
Regarding claim 1, LINK teaches a computer-implemented method comprising: 
obtaining a mesh model (reference mesh model) of at least a portion of a three dimensional model of a part to be manufactured using a computer-controlled manufacturing system (0183); 
collecting vertex points from the mesh model to be an initial set of probing points in a three dimensional space of a working coordinate system of the computer-controlled manufacturing system (receives a target 3d point cloud - 0184); 
filtering out points from the initial set of probing points (via artifact filtering method) based on coverage of the least a portion of the three dimensional model of the part to produce a final set of probing points (points that are directly connected) in the three dimensional space of the working coordinate system of the computer-controlled manufacturing system (0186, 0187) (output cloud – 0188); and 
providing the final set of probing points for use in alignment or surface inspection of the part by the computer-controlled manufacturing system (recorded online or passed to the next step of the inspection system – 0198).

Regarding claim 8, LINK teaches the providing comprises directing the computer-controlled manufacturing system to perform the alignment or surface inspection of the part using the final set of probing points (0038, 0240).

Regarding claim 9, LINK teaches a system comprising: a data processing apparatus including at least one hardware processor; and a non-transitory computer-readable medium encoding instructions of a computer- aided design program, the instructions being configured to cause the data processing apparatus to (system processing unit - 0160)
obtain a mesh model (reference mesh model) of at least a portion of a three dimensional model of a part to be manufactured using a computer-controlled manufacturing system (0183); 
collect vertex points from the mesh model to be an initial set of probing points in a three dimensional space of a working coordinate system of the computer-controlled manufacturing system (receives a target 3d point cloud - 0184);
filter out points from the initial set of probing points (via artifact filtering method) based on coverage of the least a portion of the three dimensional model of the part to produce a final set of probing points (points that are directly connected) in the three dimensional space of the working coordinate system of the computer-controlled manufacturing system (0186, 0187) (output cloud – 0188); and
provide the final set of probing points for use in alignment or surface inspection of the part by the computer-controlled manufacturing system (recorded online or passed to the next step of the inspection system – 0198).

Regarding claim 14, LINK teaches the providing comprises directing the computer- controlled manufacturing system to perform the alignment or surface inspection of the part using the final set of probing points (0038, 0240).

Regarding claim 15, LINK teaches a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations comprising (system processing unit, non-transitory computer readable medium – 0160): 
obtaining a mesh model (reference mesh model) of at least a portion of a three dimensional model of a part to be manufactured using a computer-controlled manufacturing system (0183); 
collecting vertex points from the mesh model to be an initial set of probing points in a three dimensional space of a working coordinate system of the computer-controlled manufacturing system (receives a target 3d point cloud - 0184); 
filtering out points from the initial set of probing points (via artifact filtering method) based on coverage of the least a portion of the three dimensional model of the part to produce a final set of probing points (points that are directly connected) in the three dimensional space of the working coordinate system of the computer-controlled manufacturing system (0186, 0187) (output cloud – 0188); and 
providing the final set of probing points for use in alignment or surface inspection of the part by the computer-controlled manufacturing system (recorded online or passed to the next step of the inspection system – 0198).

Regarding claim 20, LINK teaches the providing comprises directing the computer-controlled manufacturing system to perform the alignment or surface inspection of the part using the final set of probing points (0038, 0240).

Allowable Subject Matter
Claims 2-7, 10-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 2 is objected to because the closest prior art, LINK et al. [US Patent Application Publication 2019/0258225 A1], fails to anticipate or render obvious converting the at least a portion of the three dimensional model of the part into the mesh model using a minimum length for edges between the vertex points defined in accordance with a size of a probe tool to be used in the alignment or surface inspection of the part by the computer-controlled manufacturing system, and the collecting comprises excluding from the initial set of probing points any point in the three dimensional space that is not reachable by the probe tool due to a geometry of the probe tool and one or more available orientations of the probe tool within a working envelop for the part when fixtured in the computer-controlled manufacturing system, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is objected to because the closest prior art, LINK et al. [US Patent Application Publication 2019/0258225 A1], fails to anticipate or render obvious converting the at least a portion of the three dimensional model of the part into the mesh model using a minimum length for edges between the vertex points defined in accordance with a size of a probe tool to be used in the alignment or surface inspection of the part by the computer-controlled manufacturing system, and the collecting comprises excluding from the initial set of probing points any point in the three dimensional space that is not reachable by the probe tool due to a geometry of the probe tool and one or more available orientations of the probe tool within a working envelop for the part when fixtured in the computer-controlled manufacturing system, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 16 is objected to because the closest prior art, LINK et al. [US Patent Application Publication 2019/0258225 A1], fails to anticipate or render obvious converting the at least a portion of the three dimensional model of the part into the mesh model using a minimum length for edges between the vertex points defined in accordance with a size of a probe tool to be used in the alignment or surface inspection of the part by the computer-controlled manufacturing system, and the collecting comprises excluding from the initial set of probing points any point in the three dimensional space that is not reachable by the probe tool due to a geometry of the probe tool and one or more available orientations of the probe tool within a working envelop for the part when fixtured in the computer-controlled manufacturing system, in combination with all other limitations in the claim(s) as defined by applicant.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CARIOU (US Patent Application Publication 2021/0200907 A1) discloses a method for designing a 3D modeled object of a physical prototype of a product;
CHANG et al. (US Patent Application Publication 2010/0268355 A1) discloses a coordinate measuring machine (CMM) constructs a polygonal mesh model for a manufactured part according to a point cloud of the manufactured part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862